OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
The Trial Judge correctly charged the jury that defendant had no burden of proof with respect to his alibi and that the People must disprove the alibi beyond a reasonable doubt (People v Victor, 62 NY2d 374). In light of these unequivocal instructions, the additional charge that the People need not prove that all the alibi evidence presented is false or mistaken merely clarified the weight of the People’s burden. It did not shift the burden of proof onto defendant. The other purported trial errors raised by defendant either are unpreserved or harmless.
Chief Judge Wachtler and Judges Meyer, Simons, Kaye, Alexander, Titone and Hancock, Jr., concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.